DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed July 12, 2021 is acknowledged.
Claims 13-33 are pending in the application.
Claims 13-33 are examined below.
The examiner for this application has changed. Please note that the examiner of record is now Jamie Kucab.
Based on a comparison of the PGPub US 2020/0311240 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future Office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites a generic algorithm defined by its intended result: “prevent[ing] the accessing entity from having visibility to the one or more entitlements.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of preventing such visibility. However, the disclosure in the specification includes only species in this genus of algorithms (use of a handle to the entitlements). Further, the specification fails to disclose structural features common to the members of the genus so that one of skill in the art could visualize or recognize the members of the genus. Therefore, the specification does not describe the genus of algorithms in full, clear, concise, and exact terms such that a skilled artisan would recognize that applicant was in possession of the claimed genus. See MPEP 2161.01.
Claims 22 and 30 contain language similar to claim 13 as discussed in the immediately preceding paragraph, and for reasons similar to those discussed above, claims 22 and 30 are also rejected as failing to comply with the written description requirement.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, applicant’s recitation “wherein the access-controlled entity is configured to determine, based on the one or more entitlements, whether or not the accessing entity is permitted to access the services provided by the access-controlled entity” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether the access-controlled entity is an element of applicant’s invention. On one hand, the preamble clearly states that the claim is directed to a "storage medium" and nowhere in the claim is it recited that the storage medium further comprises an access-controlled entity. On the other hand, applicant claims details of the configuration of the access-controlled entity and argues that these same details distinguish from the prior art. For the purpose of comparison with the prior art, the examiner is interpreting the access-controlled entity to not be a part of applicant's invention, consistent with the broadest reasonable interpretation of the claims.
Claims 22 and 30 contain language similar to the recitation in claim 13 discussed in the immediately preceding paragraph, and claims 22 and 30 are rejected for reasons similar to those discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kii (US PGPub 2009/0157637 A1) in view of Sarukki et al (U.S. PGPub 2008/0184336 A1).
Kii discloses:
Claim
Limitation
Kii (US 2009/0157637 A1) 
13,22,30
receive a command in the central repository of entitlements to provide one or more entitlements for an accessing entity to services provided by an access-controlled entity
receive access right information, video controller, element 38 in Fig. 15 and associated text; see also Fig. 30 and associated text
13,22,30
locate the one or more entitlements in the central repository of entitlements
read an access right information illustratively in the access_path see Fig 30, step 178 and associated text
13,22,30
transmit the one or more entitlements from the central repository of entitlements to the access-controlled entity for interpretation by the access-controlled entity, wherein the access-controlled entity is configured to determine, based on the one or more entitlements, whether or not the accessing entity is permitted to access the services provided by the access-controlled 

14,23,31
wherein the command is received from the access-controlled entity, and wherein the command includes a handle to the entitlements
see medium ID and access information in Figs. 1, 24, 30 and [0399]-[0402]
15
wherein the handle is opaque to the accessing entity
see [0399]-[0402]
16,24
receive another command in the central repository from the accessing entity to request the handle
see Figs. 1, 28 and associated text; see also [0391]-[0392]
16,24
respond to the accessing entity with the handle

17,25
wherein a second plurality of instructions forming the accessing entity, when executed, transmit the 

18,26
route messages between the access-controlled entity, the accessing entity, and the central repository
see Figs. 1, 24, 30 and [0399]-[0402]
18,26
enforce the move once requirement for the handle responsive to the move once command containing the handle
see Figs. 1, 24, 30 and [0399]-[0402]
19,27,32
wherein the command is received from the accessing entity, and wherein the command identifies the access-controlled entity
see Figs. 1, 24, 30 and [0399]-[0402]
20,28
wherein the command provides a callback address for the accessing entity, and wherein the plurality of instructions, when executed, provide the callback 3address with 

21,29
perform a callback to the accessing entity responsive to receiving the one or more entitlements to initiate interaction with the accessing entity
see Figs. 1, 24, 30 and [0399]-[0402]
21,29
control the interaction based on the one or more entitlements

33
wherein the plurality of instructions, when executed, store a plurality of entitlements in the central repository of entitlements, wherein a given entitlement corresponds to at least one accessing entity of a plurality of accessing entities and controls access by the at least one accessing entity to at least one service provided by the access-controlled entity
see Figs. 1, 24, 30 and [0399]-[0402]


Kii fails to explicitly disclose but Sarukkai teaches storing a central repository of entitlements, and providing the one or more entitlements to the access-controlled entity (see [0042], [0043], [0104], [0110]). It would have been obvious to one of ordinary skill . 

Claim Interpretation
Specification
Portions of applicant’s specification are repeated below (with emphasis added), as they are or potentially will be relevant to interpretation of the claims.
[0005] … A central repository of rights may be implemented, and both accessing entities (e.g. clients) and entities for which access is controlled (e.g. files, servers, etc.) may rely on the central repository for the rights. …

[0027] … In this description, access rights are referred to as “entitlements,” …

[0028] … the central repository (referred to as an authenticator herein) …


Response to Amendments and Arguments
Regarding the prior art rejection of the previous Office action, applicant argues that Kii fails to disclose “ the access-controlled entity is configured to determine, based on the one or more entitlements …” However, the access-controlled entity is not positively recited as an element of applicant’s invention and limitations placed thereon fail to further limit the claim. Therefore, applicant’s argument is unpersuasive, and the rejection is maintained as modified in response to applicant’s amendment.
	


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699